Citation Nr: 0931463	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  06-14 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for arthritis/bursitis, 
bilateral shoulders and bilateral forearms.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from March 1952 to 
March 1954.

This matter comes back before the Board of Veterans' Appeals 
(Board) on Remand from the United States Court of Appeals for 
Veterans Claims regarding a Board decision rendered in June 
2008. This matter was originally on appeal from an August 
2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran seeks service connection for arthritis/bursitis 
of the right shoulder, left shoulder, right forearm, and left 
forearm.  

Historically, on the Veteran's application for compensation 
received by VA in June 2004, the Veteran indicated that he 
was claiming arthritis to include bursitis as a disability 
and noted that his disability began in 1963 and that he was 
treated from January 1990 to October 2003 at the VAMC 
Leavenworth and VAMC Columbia.  In an addendum to his 
application for compensation, the Veteran stated that he was 
diagnosed with arthritis in 1990 but that he suffered with 
the condition for 50 years.  The Veteran also stated that in 
1954 he was diagnosed with bursitis and that the arthritis or 
bursitis started in his shoulders and then spread to his arms 
and hands.  The Veteran stated that his conditions started 
while in the military and noted that he carried his ruck sack 
(backpack) and .57 caliber recoilless rifle which weighted 
between 30 and 40 pounds.  The Veteran stated that he treated 
himself with over-the-counter medication for years and then 
in 1990 he received a formal diagnosis of arthritis from the 
VAMC in Leavenworth.  The Veteran stated that he received 
treatment from the VAMC in Leavenworth from January 1990 to 
October 2003 and that he received treatment from VAMC in 
Columbia from October 2003.

The Veteran's service medical records are no longer 
available, most likely having been destroyed in an accidental 
fire at the National Personnel Records Center in 1973.  In 
cases where the Veteran's service medical records are 
unavailable through no fault of the Veteran, there is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule.  O'Hare v. Derwinski, 
1 Vet. App. 365 (1991).  There is also a heightened 
obligation to assist the claimant in the development of his 
case.  Id.  Further development was undertaken and Surgeon 
General's Office (SGO) extracts were researched.  Only one 
record has been associated with the claims file which 
documents a motor vehicle accident in which the vehicle 
overturning in roadway without collision.  A three-day 
hospitalization and a diagnosis of contusion to the foot 
generally are indicated.  

In August 2005, the RO denied the Veteran's claim for service 
connection for bilateral shoulder and bilateral hand/forearm 
arthritis/bursitis on the basis that VA medical records 
failed to show that he had been diagnosed with those 
disorders.

In October 2005, the Veteran submitted his Notice of 
Disagreement with the August 2005 rating decision and noted 
that it was incorrect as the Veteran's outpatient records 
often mention the Veteran's complaints of arthritic pain in 
hand/forearm and shoulders, actually reports a history of 
arthritis of the wrist on February 3, 2004, and actually 
gives a diagnosis of improvement in the Veteran's shoulder 
condition on October 7, 2003.

The Veteran perfected his appeal in May 2006.  Attached to 
his VA Form 9, Appeal to the Board of Veterans' Appeals, was 
a handwritten statement which indicated that he was treated 
at VAMC Leavenworth by Dr. Hagh in May 1990 with Salsalate 
for arthritis and that he had been taking Salsalate since 
that time.  The Veteran also stated that in March 2006, Dr. 
Bonnett diagnosed him as having arthritis in both shoulders, 
knees, wrists, and hands. 

In June 2008, the Board denied service connection for 
arthritis/bursitis, bilateral shoulder and bilateral forearms 
on the basis that although the Veteran's post-service medical 
records indicated that he had provided a history of arthritis 
of the right wrist and both shoulders, they were absent 
treatment for or actual diagnosis of arthritis/bursitis of 
the shoulders and forearms.  The Veteran appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (hereinafter, "the Court").  In a March 2009 Order, 
the Court granted the parties Joint Motion for Remand (JMR), 
vacated the Board's June 2008 decision and remanded the 
matter to the Board for compliance with the instructions in 
the JMR).  The JMR notes that the parties agree that the 
Board erred by failing to provide adequate reasons for its 
finding that a medical opinion was not necessary and for its 
finding that the Veteran did not have a current diagnosis of 
arthritis/'bursitis of the shoulders.  The JMR states that 
the Board should make a finding as to whether the Veteran had 
a current diagnosis of arthritis/bursitis.

The JMR states that a May 1990 VA medical record reflects 
that the Veteran had a diagnosis of arthritis of the right 
shoulder.  The Board acknowledged that the record does 
include VA medical record treatment records when the Veteran 
suffered a myocardial infarction (MI) in May 1990 and was 
admitted to the hospital for a stay of approximately 10 days.  
A May 7, 1990, clinical record under the section entitled, 
"History Part 2" states, "He has had arthritis of the 
right wrist and shoulder for which he received Ascriptin.  
..."  A May 1990 Consultation report indicates that the 
Veteran reported that, "... [h]e has arthritis in the right 
shoulder he took ascripten for it prior to his MI."  The 
Board notes that Ascriptin is an over-the-counter pain 
reliever, specifically Aspirin buffered with Maalox.  

The JMR states that VA medical records dated in October 2003 
note the Veteran's arthritis pain of the shoulders and 
prescriptions for his pain.  An October 6, 2003, Medical 
Student note, authored by J.F., indicates that the Veteran 
complained of left shoulder pain that he stated was chronic 
arthritis and that the pain occurred when moving or laying in 
certain positions.  The note also indicated that the Veteran 
hadn't asked for his Salsalate.  

An October 7, 2003 Medical Student note, authored by J.F., 
indicates that the Veteran reported, "... Arthritis pain in 
shoulder has improved since yesterday and [patient] is aware 
that he needs to ask for arthritis meds since they're written 
as prn."

The JMR further states that a September VA medical record 
notes that the Veteran had possible osteoarthritis in his 
shoulders.  A September 10, 2003, Medical Student note, 
authored by J.F., indicates that the Veteran complained of, 
"... ""a little" CP that woke him up during the night.  He 
didn't tell anyone on ICU staff because he didn't think it 
was a big deal (thought it might be his osteoarthritis of the 
shoulder).  The pain lasted about 15 minutes [and] then went 
away by itself.  He pointed to the left side of his chest 
[and] said it didn't radiate to his arm. ..."

In order to fully comply with the JMR and to afford the 
Veteran every consideration with respect to the present 
appeal and to ensure due process, it is the Board's opinion 
that a medical opinion in conjunction with the review of the 
entire record and examination of the Veteran is warranted to 
indicate whether or not the Veteran currently has a diagnosis 
or arthritis or bursitis of either upper extremity (including 
shoulders, arms, wrists, and hands); and if so, whether such 
diagnosis is related to the Veteran's active service.  
38 C.F.R. § 3.159(c)(4). 

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  All outpatient treatment records 
pertaining to treatment for arthritis 
from January 1996 to the present from the 
VA medical center in Columbia should be 
obtained and associated with the claims 
file.   

2.  The Veteran should be afforded the 
appropriate VA examination.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies, including x-rays, should be 
accomplished.  

The examiner should render an opinion as 
to whether the Veteran has arthritis or 
bursitis of the upper extremities 
(including shoulders, arms, wrists, and 
hands); and, if so, discuss the etiology 
and onset date of the condition.  The 
examiner should specifically provide an 
opinion as to whether it is at least as 
likely as not that any current upper 
extremity arthritis or bursitis is 
related to the Veteran's active duty 
service.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



